Per Curiam.
Respondent was admitted to practice by this Court in 1972. He currently resides in New Hampshire.
By decision and order dated November 13, 1995, this Court reciprocally suspended respondent from practice for a period of one year and one day, effective January 13, 1995, based upon his prior suspension in Pennsylvania for the same time period (Matter of Jones, 221 AD2d 767). Respondent was admitted in Pennsylvania in 1982.
*919Petitioner, the Committee on Professional Standards, now move pursuant to section 806.19 (22 NYCRR 806.19) of this Court’s Rules to reciprocally disbar respondent based upon his disbarment by the Supreme Court of Pennsylvania on October 11, 1995. Respondent opposes the motion and also moves for reconsideration of the November 1995 suspension order.
According to the moving papers, respondent was disbarred in Pennsylvania for engaging in litigation tactics, in three matters in which he was a party, which were abusive, callous, deceitful, dilatory, accusatory towards Judges, obfuscatory, and replete with frivolous claims and groundless defenses.
Respondent supports his motion for reconsideration and his opposition to petitioner’s motion with allegations that the Pennsylvania disciplinary proceedings are tainted by corruption and that he was denied representation by counsel and accommodation of a claimed physical disability. He also sets forth his position with respect to the merits of the three matters noted above.
Upon our review of the entire record, we conclude that the defenses to reciprocal discipline enumerated in section 806.19 (c) (22 NYCRR 806.19 [c]) of this Court’s Rules are not sustainable herein, that respondent’s motion for reconsideration of our suspension decision should be denied, and that petitioner’s motion to disbar respondent should be granted.
Mikoll, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that respondent’s motion for reconsideration of decision and order dated November 13, 1995, which suspended respondent from practice, be and hereby is denied; and it is further ordered that petitioner’s motion to impose reciprocal discipline be and hereby is granted; and it is further ordered that respondent be and hereby is disbarred from the practice of law, effective immediately, and until further order of this Court; and it is further ordered that respondent be and hereby is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; and he hereby is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another an opinion as to the law or its application, or of any advice in relation thereto; and it is further ordered that respondent shall continue his compliance with the provisions of section 806.9 (22 NYCRR 806.9) of the Rules of this Court regulating the conduct of disbarred, suspended or resigned attorneys.